Citation Nr: 1024063	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  01-09 126A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to 
February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO).  

In a May 2004 decision, the Board reopened the Veteran's 
claim of entitlement to service connection for a right knee 
disorder, and denied the claim on the merits.  The Veteran 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Court).  Based on a May 2005 Partial 
Joint Motion for Court Remand (Joint Motion), the Court 
remanded the Board's decision for additional development in 
compliance with the Joint Motion.  By an October 2005 
decision, the Board vacated that part of the May 2004 
decision which denied entitlement to service connection for a 
right knee disorder and remanded the claim for additional 
development.  By a January 2009 remand, the Board again 
remanded the Veteran's claim for additional development.  

In November 2009, the Veteran provided additional evidence in 
the form of a statement.  In May 2010, the Veteran's 
representative submitted a waiver of the Veteran's right to 
have the RO readjudicate his claim with the additional 
evidence.  See 38 C.F.R. § 20.1304(c) (2009).



FINDING OF FACT

The Veteran's current right knee disorder is not shown by the 
medical evidence of record to be related to active duty 
service or to any incident therein.



CONCLUSION OF LAW

A right knee disorder was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).  Prior to a November 2009 readjudication of the 
Veteran's claim, letters dated in May 2006 and November 2006 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (noting that a VCAA defect may be cured by 
the issuance of a fully compliant notification letter 
followed by a readjudication of the claim).  Further, the 
purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 
2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 
- (2009).  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist the Veteran has also been satisfied in 
this case.  The Veteran's service treatment records and VA 
medical treatment records have been obtained.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  The Board acknowledges the 
Veteran's argument that his service treatment records are 
incomplete because the records indicating that he was seen at 
the base hospital for a right knee disorder are not in the 
file.  However, review of the Veteran's service treatment 
records does not 


indicate that any records are missing, as they thoroughly 
span his time during service and include records from his 
time at Fort Dix, New Jersey, the alleged location of the 
original right knee injury.  In addition, VA's numerous 
requests for copies of any clinical records from the base 
hospital at Fort Dix, New Jersey during the time periods 
identified by the Veteran, specifically during the years of 
1967 and 1968, have not produced any additional treatment 
records.

The Veteran was provided with a VA examination in August 2008 
with regard to his claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 
(2006).  The Veteran has not indicated that he found the VA 
examination provided to be inadequate.  Moreover, the Board 
finds that the VA examination is adequate, as it is based on 
a complete review of the Veteran's claims file, an interview 
with the Veteran, and a physical examination of the Veteran, 
and it provides sufficient rationale to support its findings 
and opinion that the Veteran's right knee disorder is not 
related to active duty service.  38 C.F.R. § 3.159(c)(4); 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Finally, 
there is no indication in the record that additional evidence 
relevant to the issue being decided herein is available and 
not part of the record.  See Pelegrini, 18 Vet. App. at 112.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

The Veteran contends that he is entitled to service 
connection for a right knee disorder.  In various statements 
and during his August 2003 hearing before the Board, he 
alleged that he injured his right knee during service.  
Specifically, he contends that, while in military prison in 
Fort Dix, New Jersey for being absent without leave, he 
injured his right knee while playing football on the base.  
He indicated that he felt like his knee just gave out and 
popped.  He stated that he went to the emergency room of 
Walson Army Hospital, the base hospital, where he underwent a 
right knee x-ray and was given a bandage and crutches.  He 
noted that he was told that the x-rays revealed that there 
were no broken bones, and that he was told that he might have 
stretched or bruised his knee.  He also reported that he 


reinjured his right knee in October 1978 while playing 
football, that he underwent right knee surgery thereafter, 
and that his doctor informed him that there was a lot of old 
torn cartilage from a previous tear to the right knee.  He 
also indicated his belief that someone tampered with his 
service treatment records, but that he could not prove it.  
The claims file reflects that there has been some confusion 
on the Veteran's behalf with regard to when his alleged 
injury occurred.  The Veteran reported various dates of 
injury, including October 1967, November 1967, December 1967, 
January 1968, and February 1968.  During his August 2003 
hearing before the Board, the Veteran also reported that he 
had no additional treatment for his right knee during 
service, and that he felt like it was healing.  He stated 
that, after service, he worked as a carpenter in a sawmill, 
and that he noticed some stiffness and popping in his right 
knee at times.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
arthritis may be presumed to have been incurred during 
service if it first became manifest to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The Veteran's service treatment records are negative for any 
complaints or findings of a right knee disorder.  The 
Veteran's August 1967 entrance examination reveals that his 
lower extremities were normal.  In a report of medical 
history, completed at that time, the Veteran denied a history 
of "trick" or locked knee.  The Veteran's 


February 1968 separation examination also reflects that his 
lower extremities were normal.  In a report of medical 
history, completed at that time, the Veteran denied a history 
of "trick" or locked knee.

Private treatment records from F.A., M.D. for the period of 
October 1968 through September 1978 reflect complaints of and 
treatment for a right knee disorder.  An October 1968 record 
reflects that the Veteran reported that, while playing 
football six months before, he injured his knee for the first 
time.  The record also indicates that the Veteran again 
injured his knee on the day of admission, in October 1968, 
and that his knee locked on him.  Examination of the knee 
revealed a torn medial meniscus with locking.  The Veteran 
was admitted to the hospital and put in traction.  Additional 
October 1968 records indicate that the Veteran underwent a 
medial meniscectomy and that his incision healed nicely.  He 
was able to flex the knee to 90 degrees and extend it fully.  
A November 1968 treatment record indicates that the Veteran's 
right knee was completely asymptomatic.  In April 1972, the 
Veteran reported that he injured his right knee at work on a 
dairy farm.  The diagnosis was synovitis of the right knee.  
A May 1972 record reflects that the Veteran's knee was 
improved with medication, and that he had instability of the 
lateral meniscus of the right knee.

Private treatment records from C.H., III, M.D. for the period 
of February 1978 through May 1979 mostly show treatment for 
left knee pain.  However, a February 1978 record notes that 
there was a history of lateral meniscectomy of both knees, 
and that the Veteran had intermittent effusion and pain of 
both knees.  The diagnosis was osteoarthritis of both knees.  
Another February 1978 record reflects that the Veteran tended 
to go into recurvatum in both knees with hyperextension of 
five or six degrees.  An April 1978 record reflects a 
diagnosis of chronic recurring arthritis of the knee joints.

VA treatment records from March 1979 through May 1979 reveal 
that, in March 1979, the Veteran reported that he underwent 
two right knee surgeries for a torn meniscus.  Physical 
examination showed a well-healed medial incision on the right 
knee.  There was full active range of motion, and the knee 
was stable and 


asymptomatic.  An April 1979 record indicates that the 
Veteran had a right knee and sacroiliac joint injection, and 
that he probably had traumatic arthritis.  X-rays revealed 
degenerative joint disease with narrowing of the knee joint 
and slight increased sclerosis of the medial joint line, but 
do not indicate which knee was x-rayed.  The diagnosis was 
degenerative joint disease.

A statement from F.A., M.D., dated in October 1968 but 
received in April 2001, reflects a brief history which 
states:

10/6/68 [Patient] was a[n] 18 year old 
male who was playing football [a number 
of months ago] when he injured his knee 
for the first time and again the day of 
admission to the hospital, 10/6/78 [sic], 
when he sustained an injurty [sic] to the 
right knee and the knee locked on him.

In the report dated in October 1968, the "number of months 
ago" portion was changed from an unknown number to read 
"eight," and was initialed by the Veteran.  During his 
August 2003 hearing before the Board, the Veteran testified 
that he altered the physician's statement prior to submitting 
it to VA.  He stated that the original number in the "number 
of months ago" portion was "ten," but that it had seemed 
like too long of a period of time between injuries, so he 
changed it "eight" to more accurately reflect his memory.  

VA treatment records from December 1981 through February 1982 
reveal complaints of and treatment for a right knee disorder.  
In December 1981, the Veteran reported a history of bilateral 
knee injuries.  He noted that he fell three weeks earlier and 
that he had pain.  In February 1982, the Veteran reported 
stiffness and soreness in the right knee with no history of 
injury.  A February 1982 right knee injury showed no fracture 
or dislocation, but there was evidence of degenerative 
changes.  

A private treatment record from M.A.B., M.D. from April 1999 
notes the Veteran's complaints of bilateral knee pain, right 
worse than left.  The record notes that, since the Veteran 
was last seen, he had arthroscopic surgery on the right knee.  
The diagnosis was bilateral knee pain with multiple severe 
degenerative joint disease.  A July 1999 record notes the 
Veteran's complaints of knee pain.

VA treatment records from October 2000 through March 2007 
reveal numerous complaints of, diagnoses of, and treatment 
for right knee osteoarthritis and degenerative joint disease, 
including numerous right knee steroid injections and 
injections of other pain medications.  A July 2001 x-ray of 
the right knee showed degenerative arthritic changes 
compatible with the Veteran's chronological age.  July 2003 
x-rays of the right knee revealed degenerative changes 
involving all three compartments of the right knee joint, 
right knee joint effusion, and some degree of collapse of the 
right medial tibial condyle.  A March 2004 treatment record 
reflects that the Veteran reported that he injured his knee 
playing football during service.  March 2004 x-rays of the 
knees revealed moderate to severe osteoarthritis in the 
bilateral knee joints involving the medial knee joint, right 
more than left.  There was also mild osteoarthritis at the 
patellofemoral joint, right more than left, and small 
suprapatellar effusion.  July 2005 x-rays of the knees 
reflected narrowing joint space, bilaterally, on both the 
medial and the lateral aspect.  There were small high 
correlations calcifications seen in each joint space and a 
very large version present in the right patella.  Both tibias 
showed anterior and posterior osteophytes.  There was no 
definite joint effusion.

In August 2008, the Veteran underwent a VA joints 
examination.  The Veteran reported that, during service at 
Fort Dix in 1967, he injured his right knee while playing 
football.  He noted that he was seen by doctors on sick call, 
and that x-rays were negative.  He stated that he was 
provided an ACE bandage and that he was placed on crutches 
for a short time and returned to full duty.  He also reported 
that, after service discharge, he hurt his right knee again 
in October 1968 when he "went out for football with the 
Jets."  He reported that his knee popped out again, and that 
he underwent a right knee operation in October 1968.  He also 
indicated that the surgeon who performed the operation told 
him that there was dead tissue from a previous injury.  The 
Veteran explained that he had three more right knee surgeries 
thereafter; one in 1979, after his right knee popped again 
while he was working for 


a service station; one in the 1980's after he tore some 
ligaments in the right knee while working on a turkey farm; 
and another in the mid-1980's after his knee gave out again.  
The Veteran complained of right knee pain with weakness, 
stiffness, and swelling.  He denied heat and redness, but he 
did have instability, giving way, locking, fatigability, and 
lack of endurance.  He also reported flare-ups of pain.  He 
denied using a crutch, but reported that he used a knee brace 
and cane.  He denied any episodes of dislocation or recurrent 
subluxation, and there were no constitutional symptoms of 
inflammatory arthritis.

Physical examination of the right knee revealed a not 
unsightly scar on the lateral surface measuring 8 centimeters 
(cm.) in length and 1 cm. in width.  The scar was lighter in 
color than the surrounding skin.  On the medial aspect of the 
right knee, there was a scar measuring 7 cm. in length and 
1/2 cm. in width which was lighter in color than the 
surrounding skin.  It was unsightly and not tender.  Both 
scars were superficial and not deep.  They did not form a 
keloid, and were not interfering with function.  The skin 
over the scars was well-healed with no induration, 
inflammation, or ulceration of the skin.  The right knee had 
severe deformity, swelling, and tenderness, medially and 
laterally.  There was crepitus but no laxity.  The Veteran 
could extend his right knee to only +17 degrees of flexion, 
actively, +15 degrees, passively, and +12 degrees after 
fatiguing, all with pain.  He flexed the right knee from +17 
degrees to 117 degrees, actively, and +15 degrees to 120 
degrees, passively, and +12 degrees to 122 degrees after 
fatiguing, all with pain.  There was no decrease in range of 
motion or joint function additionally limited by pain, 
fatigue, weakness, or lack of endurance the following 
repetitive use.  Reflexes, strength, pulses, and warmth were 
normal in both lower extremities.  Hair growth was decreased.  
The diagnosis was severe degenerative joint disease changes, 
right knee with x-ray confirmation.

After reviewing the Veteran's claims file in detail, 
conducting an interview of the Veteran, performing a physical 
examination of the Veteran, and with consideration of the 
Veteran's statements, the VA examiner concluded that the 
Veteran's right knee disorder was not related to his active 
duty service.  In support of the opinion, the VA examiner 
explained that there were no service treatment records 
reflecting 


an inservice right knee injury, and that the Veteran did not 
require medical attention or surgery for his right knee 
disorder until October 1968, after he injured his knee while 
trying out for football with the Jets.  The examiner noted 
that, each time the Veteran required right knee surgery, he 
suffered a new right knee injury.  In addition, the examiner 
explained that there was no continuity of care from the 
alleged original injury to the other injuries that he 
suffered after leaving service in 1968, 1979, and in the 
1980's.  Further, the examiner stated that he was a general 
surgeon in the military and performed a number of knee 
operations, and that "at no time was I able to look at a 
knee and state that 'it appears that a previous injury from 
the distant past caused the problem that I was operating on. 
. . ."  The examiner explained that such a statement would 
be purely speculative.

A January 2003 response from the National Personnel Records 
Center (NPRC) reflects that a search for clinical records 
pertaining to the Veteran at the Walson Army Hospital for the 
year of 1968 produced no records.  A July 2009 response from 
the NPRC indicates that a search for clinical records 
pertaining to the Veteran at the base hospital at Fort Dix, 
New Jersey for the year of 1967 produced no results.

The Board finds that the evidence of record does not support 
entitlement to service connection for a right knee disorder.  
There is evidence of current diagnoses of right knee 
osteoarthritis and degenerative joint disease.  Degmetich v. 
Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation).  As arthritis was not 
diagnosed within one year of service discharge, service 
connection on a presumptive basis is not warranted.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  The 
Veteran's service treatment records are negative for any 
complaints of or treatment for a right knee injury.  See 
Hickson, 12 Vet. App. at 253 (holding that service connection 
requires medical, or in certain circumstances, lay evidence 
of inservice incurrence or aggravation of a disease or 
injury).  Although the Veteran has provided testimony and 
statements that he incurred a right knee injury in either 
October 1967, November 1967, December 1967, January 1968, or 
February 1968 for which he was treated at the Walson Army 
Hospital, the Veteran's 


service treatment records do not support such an allegation 
and NPRC has reported that there are no records of the 
Veteran having been treated for a right knee injury at that 
facility during the years 1967 and 1968.  The Board 
acknowledges the Veteran's statements and testimony that he 
injured his right knee during service, but they are 
inconsistent with the contemporaneous medical evidence of 
record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. 
Cir. 2006) (noting that the Board is obligated to determine 
the credibility of lay statements); see also Caluza v. Brown, 
7 Vet. App. 498, 511 (1995) (noting that the credibility of a 
witness may be impeached by a showing of interest, bias, 
inconsistent statements, consistency with other evidence), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996), superseded in irrelevant 
part by statute, Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).

In addition, the remaining evidence of record does not 
support a nexus between the Veteran's current right knee 
disorder and his active duty service.  Hickson, 12 Vet. App. 
at 253 (holding that service connection requires medical 
evidence of a nexus between the claimed inservice disease or 
injury and the current disability).  There is no medical 
evidence of record which indicates that the Veteran's right 
knee disorder is related to service.  

Private medical treatment records from October 1968 from 
F.A., M.D. reflect that the Veteran first injured his knee 
six months earlier.  An injury sustained six months prior to 
the October 1968 treatment record would place the original 
injury sometime in March or April 1968, one or two months 
after separation from service.  Although an October 1968 
report from Dr. F.A. indicates that the Veteran originally 
injured his knee eight months earlier, as discussed above, 
the Veteran admitted to altering the record to indicate eight 
months.  While the Veteran testified that the original 
October 1968 report from Dr. F.A. reflected that the original 
injury occurred ten months earlier, in the absence of such a 
statement from Dr. F.A. and with consideration of Dr. F.A.'s 
treatment records from that time which reflect that the 
original injury occurred six months earlier, the Board does 
not find the Veteran's testimony regarding the original 
report to be credible.  Thus, the probative private medical 
evidence from Dr. F.A. indicates that the Veteran originally 
injured his knee after service discharge.  
Also, while the Veteran reported that the surgeon who 
performed the October 1968 surgery to his right knee told him 
that there was a lot of torn cartilage from a previous tear 
to the right knee, the medical evidence of record does not 
corroborate this statement.  See also Robinette v. Brown, 8 
Vet. App. 69, 77 (1995) (finding that the connection between 
what a physician said and the layman's account of what he 
purportedly said, is simply too attenuated and inherently 
unreliable to constitute "medical" evidence).  Moreover, the 
August 2008 VA examiner concluded, based upon a thorough 
review of the evidence of record, an interview of the 
Veteran, and a physical examination of the Veteran, that his 
right knee disorder was not related to service.  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  As the only probative medical evidence of record 
reflects that the Veteran originally injured his right knee 
after service discharge and that his current right knee 
disorder is not related to active duty service, there is no 
medical evidence of record linking the Veteran's right knee 
disorder to active duty service.

The Board acknowledges the Veteran's statements regarding the 
continuity of his right knee symptoms since service 
discharge.  However, the Veteran's statements regarding the 
continuity of his right knee symptoms since service discharge 
are inconsistent with the other evidence of record.  Although 
the first post-service evidence of right knee symptomatology 
was in October 1968, a mere eight months after service 
discharge, the private medical treatment records from that 
time reflect that treatment was for an injury which occurred 
that month.  While the report notes the Veteran's report of 
an earlier right knee injury six months earlier, there is no 
medical evidence to document that injury.  In addition, there 
is no medical evidence of complaints or treatment for a right 
knee injury from service discharge until the October 1968 
injury.  Thus, the there is a lack of contemporaneous medical 
evidence showing complaints of or treatment for a right knee 
injury since service discharge and the evidence of record 
does not corroborate the Veteran's statements that he has had 
continuous right knee symptoms since service discharge.  See 


Buchanan, 451 F.3d at 1336-37 (noting that the Board must 
determine whether lay evidence is credible due to possible 
bias, conflicting statements, and the lack of contemporaneous 
medical evidence); see also Caluza, 7 Vet. App. at 511 
(noting that the credibility of a witness may be impeached by 
a showing of interest, bias, inconsistent statements, 
consistency with other evidence), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996), superseded in irrelevant part by statute, 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000).  

Further, the August 2008 VA examiner reviewed all the 
evidence of record, to include the Veteran's statements of 
continuity of symptomatology, and based on that review, the 
clinical findings of the examination, and the medical 
evidence of record, concluded that the Veteran's right knee 
disorder was not related to active duty service.  See Barr, 
21 Vet. App. at 307 (noting that lay testimony is competent 
to establish observable symptomatology but not competent to 
establish medical etiology or render medical opinions).

The Board acknowledges the Veteran's lay statements that his 
current right knee disorder is related to service, and 
specifically, to an inservice right knee injury.  The Veteran 
can provide competent evidence about what he experienced; for 
example, his statements are competent evidence as to what 
symptoms he experienced while in service.  See, e.g., Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  Nevertheless, the 
Veteran's statements that his current right knee disorder is 
related to his military service are not competent evidence of 
a nexus between any current disorder and service.  See Barr, 
21 Vet. App. at 307 (noting that lay testimony is competent 
to establish observable symptomatology but not competent to 
establish medical etiology or render medical opinions).  
Absent medical evidence that the Veteran's right knee 
disorder is related to service, service connection is not 
warranted.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) 
(noting that the question of whether a diagnosed disability 
is etiologically related to active service requires competent 
medical evidence).

As the weight of the evidence of record reflects that the 
Veteran did not injure his right knee during service, and as 
there is no competent evidence providing the 


required nexus between military service and a current right 
knee disorder, service connection for a right knee disorder 
is not warranted.  In reaching this decision the Board 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the Veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49, 56 (1990).


ORDER

Service connection for a right knee disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


